Citation Nr: 0109986
Decision Date: 04/04/01	Archive Date: 05/21/01

Citation Nr: 0109986	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  99-08 926	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether a timely substantive appeal was received to 
complete an appeal from a May 1999 rating decision that 
denied entitlement to service connection for coronary artery 
disease as secondary to service-connected post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for coronary artery 
disease


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to June 1969 and from January 1971 to January 1975.

This matter arises from a May 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied secondary service 
connection for coronary artery disease.  In November 2000, 
the Board of Veterans' Appeals (Board) found that the veteran 
had failed to submit a timely appeal, and dismissed the 
claim.  Pursuant to a January 2001 motion for 
reconsideration, the Deputy Vice Chairman of the Board, by 
direction of the Chairman, issued a February 2001 order for 
reconsideration of the Board's decision.  An expanded panel 
of the Board was ordered.  See 38 U.S.C.A. § 7103(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 19.11(b) (2000).

Although a portion of this reconsideration decision is a 
REMAND, and not a final decision of the Board, per se, it 
displaces that portion of the November 17, 2000 Board 
decision which dismissed the claim for service connection for 
coronary artery disease, which now has no force or effect.  
38 C.F.R. § 20.1100 (2000).  The Board notes that the issue 
of an increased rating for post-traumatic stress disorder, 
which was also decided by the Board in November 2000, was not 
the subject of this reconsideration order, and, as such, the 
Board's November 17, 2000 decision as to that issue only is 
final.



FINDINGS OF FACT

1.  By rating decision in May 1999, the RO denied the 
veteran's claim of entitlement to service connection for 
coronary artery disease as secondary to service-connected 
PTSD; the veteran was advised of this determination and his 
appellate rights by letter dated June 10, 1999. 

2.  In July 1999, the veteran submitted a notice of 
disagreement with the May 1999 rating decision and offered 
testimony on the issue at an RO hearing in July 1999.

3.  A statement of the case was issued in July 1999, and in 
August 1999, the veteran responded that he wished to continue 
with his appeal; he referenced a supplemental statement of 
the case, dated July 22, 1999, and DVA letters. 

4.  The Board advised the veteran in September 2000, that his 
appeal may not have been timely filed, the veteran responded 
that he had filed the appropriate form for a substantive 
appeal right after he received it, and that it was his intent 
to appeal the May 1999 RO decision.

5.  The veteran's August 1999 statement contained the 
"necessary information" to convey his intent to appeal the 
RO's decision and can be construed as a substantive appeal of 
the May 1999 determination denying service connection for 
coronary artery disease on a secondary basis.


CONCLUSION OF LAW

A timely substantive appeal has been filed with regard to the 
issue of service connection for coronary artery disease as 
secondary to service-connected PTSD.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 
20.202 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, and a timely filed substantive appeal.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A substantive appeal 
consists of a properly completed VA Form 1-9, "Appeal to 
Board of Veterans' Appeals" or correspondence containing the 
necessary information.  Proper completion and filing of a 
substantive appeal are the last actions the veteran needs to 
take to perfect an appeal.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case to the veteran, or within the remainder of the 
one year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b) (2000). 
 
The record in this case reflects that, by rating decision 
dated in May 1999, the RO denied service connection for 
coronary artery disease as secondary to service-connected 
PTSD.  The veteran was notified of the RO's decision in June 
1999, and advised of his right to file an appeal of this 
decision.  He submitted a notice of disagreement in July 
1999.  He also testified regarding his service connection 
claim at a July 1999 RO hearing.  A statement of the case was 
issued on July 22, 1999.  At the same time, a supplemental 
statement of the case was issued as to the denial of an 
increased rating for PTSD.  It is unclear whether these 
documents were mailed together or sent to the veteran under 
separate cover.  The veteran responded in August 1999, that: 
"Per DVA letters and supplemental statement of case dated 
7/22/99 I wish to continue my appeal."  The veteran's 
representative filed an Informal Hearing Presentation in 
December 1999 which identified both the increased rating 
claim and the service connection claim as issues on appeal.  

In September 2000, the Board advised the veteran that the 
timeliness of his substantive appeal was at issue, and 
offered him an opportunity to provide an explanation or 
evidence that his appeal was submitted on time.  The veteran 
responded that he had received the July 1999 letters and had 
immediately filled out a VA Form 9, and forwarded it to his 
representative in St. Louis the same day.  

In reviewing the record, the Board concludes that the veteran 
did submit a timely substantive appeal of RO's decision to 
deny service connection for coronary artery disease.  The 
veteran's August 1999 statement of appeal identified the July 
22, 1999 supplemental statement of the case, and "DVA 
letters" as the basis for his response.  While he failed to 
specifically identify the July 22, 1999 statement of the 
case, he should not be penalized for this action, in light of 
the fact that he received two apparently similar VA documents 
the same day, thus resulting in some confusion.  His intent 
to appeal was clearly stated, and the necessary information 
was included, such that the August 1999 statement can be 
construed as a substantive appeal in lieu of a VA Form 9.  
Moreover, the veteran again stated his desire to appeal and 
explained that he had submitted the appropriate forms in a 
timely manner, in his response to the Board's September 2000 
inquiry.  Accordingly, for the reasons stated above, the 
Board finds that the veteran's substantive appeal of the 
denial of a claim of service connection for coronary artery 
disease was timely filed. 


ORDER

A timely substantive appeal was received to complete an 
appeal from a May 1999 rating decision that denied 
entitlement to service connection for coronary artery disease 
as secondary to service-connected post-traumatic stress 
disorder. 


REMAND

Having found that the veteran's appeal was timely filed, the 
Board must now look to the merits of the claim.  After a 
review of the record, the Board is of the opinion that 
further development is necessary.  Specifically, the Board 
notes that in a VA mental health progress note of January 
1999, the veteran's counselor reported that: "According to a 
report by J.G. Richards, et al., 'there is good evidence that 
stress and its psychological consequences do affect several 
conventional coronary risk factors.'  It is my opinion from 
treating this veteran, and after review of the above cited 
reports, that it is likely as not that this veteran's heart 
disease is caused by PTSD."  However, the counselor did not 
account for the veteran's extensive family history of heart 
disease and myocardial infarctions, nor did she consider the 
veteran's own history of smoking as a factor.  Moreover, she 
is treating the veteran for mental health problems and there 
is no indication that she has expertise in the field of 
cardiology.  There is no other medical evidence of record to 
indicate a link between the veteran's coronary artery disease 
and his PTSD. 

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or private, 
who have treated him for cardiovascular 
disease, or PTSD since service.  After 
securing the necessary release, the RO 
should obtain any identified records not 
already associated with the claims file 
and associate the documents with the 
claims folder.

3.  The veteran should be afforded a VA 
cardiovascular examination by a 
cardiologist to ascertain the nature, 
manifestations, severity and etiology of 
his cardiovascular disease.  All 
appropriate studies must be conducted.  
The physician is requested to determine 
whether any identified coronary artery 
disease is of a known etiology, and to 
express an opinion as to whether it is as 
least as likely as not that any 
identified heart disease is related to 
the veteran's service-connected PTSD.  
The examiner must review pertinent 
medical records in assessing any current 
level of disability and offer a rationale 
for opinions expressed.  The veteran's 
claims file must be made available to the 
examiner for review prior to and during 
the examination, and it should be 
indicated in the report whether the file 
was, in fact, reviewed.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review or hearing 
as requested.   

The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.



____________________________	____________________________
F. JUDGE FLOWERS		     BARBARA B. COPELAND 
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 




Citation Nr: 0030143	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-08 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether a timely substantive appeal was received to 
complete an appeal from a May 1999 rating decision that 
denied entitlement to service connection for coronary artery 
disease as secondary to service-connected disability of post-
traumatic stress disorder (PTSD). 

2.  Entitlement to assignment of a higher initial evaluation 
for service-connected PTSD, currently rated 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969, and from January 1971 to January 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) in connection with rating decisions issued in August 
1998 and May 1999 by the St. Louis, Missouri, Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

In a Statement in Support of Claim (VA Form 21-4138) received 
by the Board in October 2000, the veteran indicated that if 
it was determined that his coronary artery disease claim was 
not in appellate status, then he wanted to file to reopen his 
claim of entitlement to service connection for coronary 
artery disease as secondary to service-connected PTSD.  In 
light of the Board's decision herein, the veteran's claim to 
reopen is hereby referred to the RO for appropriate action. 

The Board notes that certain testimony offered at a July 1999 
RO hearing suggests that the veteran may be claiming that he 
is unemployable due to his PTSD.  This matter is also hereby 
referred to the RO for clarification and appropriate action 
on the question of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability. 


FINDINGS OF FACT

1.  By rating decision in May 1999, the RO denied a claim by 
the veteran of entitlement to service connection for coronary 
artery disease as secondary to service-connected PTSD; the 
veteran was notified of this determination and given notice 
of appellate rights and procedures by letter dated June 10, 
1999. 

2.  A notice of disagreement from the May 1999 rating 
decision was received at the RO in July 1999, and a statement 
of the case on this issue was mailed to the veteran on July 
22, 1999. 

3.  A substantive appeal was not received at the RO within 60 
days of the issuance of the statement of the case or within 
one year of the June 10, 1999, issuance of notice of the May 
1999 rating decision.

4.  The veteran's service-connected PTSD is manifested by 
psychiatric symptomatology resulting in no more than 
occupational and social impairment with deficiencies in most 
areas, including work, family relations, judgment, thinking, 
and mood. 


CONCLUSIONS OF LAW

1.  The Board does not have appellate jurisdiction to review 
the veteran's claim of entitlement to service-connection for 
coronary artery disease as secondary to service-connected 
PTSD.  38 U.S.C.A. § 7105(a) (West 1991).

2.  The schedular criteria for entitlement to the assignment 
of an initial rating of 70 percent for the veteran's service-
connected PTSD have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timeliness of Substantive Appeal

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, and a timely filed Substantive Appeal.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A Substantive Appeal 
consists of a properly completed VA Form 1-9, "Appeal to 
Board of Veterans' Appeals" or correspondence containing the 
necessary information.  Proper completion and filing of a 
Substantive Appeal are the last actions the veteran needs to 
take to perfect an appeal.  38 C.F.R. § 20.202.

Appellate review will be initiated by a notice of 
disagreement and completed by a Substantive Appeal after a 
Statement of the Case is furnished.  The veteran will be 
afforded a period of sixty days from the date the statement 
of the case is mailed to file the formal appeal.  A 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the veteran, or within the remainder of the 
one year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  

Appeals must be filed with the activity which entered the 
determination with which disagreement is expressed (referred 
to as the "agency of original jurisdiction."  38 U.S.C.A. 
§ 7105(b)(1).  

The record in this case reflects that, by rating decision 
dated in May 1999, the RO denied service connection for 
coronary artery disease as secondary to service-connected 
PTSD.  By letter issued June 10, 1999, the veteran was 
notified of the May 1999 decision to deny service connection 
for coronary artery disease as secondary to service-connected 
PTSD, and of his right to file an appeal of this decision.  
By a Statement in Support of Claim (VA Form 21-4138) received 
at the RO in July 1999, the veteran entered notice of 
disagreement.  A statement of the case on the issue of 
service connection for coronary artery disease as secondary 
to service-connected PTSD was issued on July 22, 1999. 

The record reflects that a substantive appeal was not 
received at the RO within 60 days of the issuance of a 
statement of the case, or within one year of the June 10, 
1999, issuance of notice of the May 1999 rating decision.  
The record does include a VA Form 21-4138, Statement in 
Support of Claim, received in August 1999 in which the 
veteran referenced a July 22, 1999, supplemental statement of 
the case and in which he indicated that he wished to continue 
with his appeal.  However, review of the record shows that 
the supplemental statement of the case dated July 22, 1999, 
was in connection with a claim for an increased rating for 
PTSD, not service connection for coronary artery disease.  
Therefore, the August 1999 VA Form 21-4138 cannot be viewed 
as a substantive appeal since on its face it referenced a 
supplemental statement of the case on another issue, not the 
statement of the case on the coronary artery issue which was 
also issued on July 22, 1999. 

Further, the Board notes that in correspondence received in 
connection with the Board's notice to the veteran regarding 
the substantive appeal issue, the veteran stated that he had 
filled out a VA Form 9 and mailed it.  This further supports 
a finding that the veteran did not intend the August 1999 VA 
Form 21-4138 to be a substantive appeal. 

The Board acknowledges a December 3, 1999, written statement 
by the veteran's representative, which was received within 
one year of the June 10, 1999, notice of the May 1999 rating 
decision.  This statement did include argument on the 
coronary artery disease issue.  However, the December 3, 
1999, representative statement was submitted to the Board, 
not to the RO.  Although correspondence from a representative 
can also be accepted as a substantive appeal if it contains 
the same information as a completed VA Form 9 and if it is 
received by the RO, the representative's letter from the 
service organization's national office was received at the 
Board in Washington, DC, and not at the RO from which the 
veteran received notice of the May 1999 rating decision.  See 
Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (hearing testimony 
before the Board, even though given within the one-year 
notice of disagreement filing period, cannot constitute a 
valid notice of disagreement, because it was taken before the 
Board and not the RO and it did not serve to trigger or 
initiate appellate review).  The Board believes the same 
result follows for a substantive appeal in light of the 
express statutory requirement that appeals, as well as 
notices of disagreement, be filed with the agency of original 
jurisdiction.  

The Board further acknowledges here that 38 C.F.R. § 20.300 
provides that a notice of disagreement and substantive appeal 
must be filed with the VA office from which the claimant 
received notice of the determination being appealed unless 
the records have been transferred to another VA office in 
which case the notice of disagreement or substantive appeal 
must be filed with the VA office which has assumed 
jurisdiction over the applicable records.  However, 
notwithstanding this provision, the United States Court of 
Appeals for Veterans Claim held in Beyrle that testimony 
before the Board did not constitute a notice of disagreement 
because it was before the Board, not the RO.  Since in that 
case the claimant's records were before the Board, it follows 
by implication that the Court does not consider the 
provisions of 38 C.F.R. § 20.300 as applying to a situation 
where the records had been transferred from a VA Regional 
Office to the Board.   

For the above-stated reasons, the Board does not view the 
December 3, 1999, representative letter as a substantive 
appeal on the coronary artery disease issue. 

The Board has considered the veteran's written statement 
submitted in response to the Board's September 15, 2000, 
notice that it was raising the issue of the timeliness of the 
substantive appeal.  In a written statement faxed to the 
Board, the veteran wrote that he "assumed it was received" 
because he sent a VA Form 9 to his representative in St. 
Louis as soon as he received the statement of the case.  He 
wrote essentially that he did not know whether his 
representative filed his VA Form 9 with the RO, and he does 
not know where the forms go after he sends them to his 
representative in St. Louis.  However, regardless of the 
veteran's communications with his representative, the fact is 
that a substantive appeal was not received at the RO within 
the appropriate time period for completing an appeal.  

The record also does not show that VA ever received a request 
from the veteran for more time to file a Substantive Appeal, 
and the veteran has indicated that he never made such a 
request for extension of time.  38 C.F.R. § 20.303.

As there is no timely substantive appeal of the May 1999 
rating decision that denied service connection for coronary 
artery disease as secondary to service-connected disability 
of PTSD, the Board lacks jurisdiction to review the veteran's 
claim for service-connection on this issue.  38 U.S.C.A. 
§§ 7104, 7105. 

II.  Initial Rating for PTSD

With regard to the increased rating issue, the Board is also 
satisfied that all relevant facts have been properly 
developed with regard to this issue to allow for equitable 
appellate review.  In this regard, the Board finds that the 
VA outpatient treatment records over a several year period, 
which contain the veteran's complaints, clinical findings, 
diagnoses, and assign GAF scores, are sufficiently detailed 
and adequately address the schedular rating criteria for 
rating purposes.  

The veteran was service connected for PTSD by an August 1998 
rating decision, which assigned an initial rating of 30 
percent pursuant to Diagnostic Code 9411, effective from 
November 26, 1996.  The veteran disagreed with the rating 
assigned, contending generally that a higher rating is 
warranted for his PTSD.  He specifically contends that he 
experiences symptoms of anger, irritability, and anxiety 
which interfere with his ability to work.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  As the veteran is 
appealing the original assignment of a disability evaluation 
following an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time. See Fenderson v. West, 12 Vet.App. 119 
(1999).

Under Diagnostic Code 9411 (effective November 7, 1996), a 30 
percent rating is warranted where a mental disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, and recent 
events).  A 50 percent rating is warranted where the disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of closest relatives, own occupation, or own name.  
38 C.F.R. § 4.130. 

VA outpatient treatment notes reflect that in December 1997 
the veteran reported less irritability with increase in 
Prozac, he was taking Trazodome to help him sleep, he 
reported having nightmares at least 3 times a week, that his 
ability to socialize was much impaired, and that he preferred 
to be alone.  The examiner diagnosed PTSD with depression and 
assigned a Global Assessment of Functioning (GAF) score of 
40.  In January 1998, he was noted to be extremely anxious, 
and was diagnosed with PTSD and depression (also called a 
depressive disorder).  In June 1998, he was diagnosed with 
PTSD with psychotic features.  He received individual therapy 
for PTSD.  In July 1998, the veteran reported nightmares, was 
noted to have a depressed mood, and was diagnosed as having 
anxiety depression.  In August 1998, the veteran reported an 
increase in nightmares, sleep difficulties, paranoid 
ideations of one week duration, and unknown fears.  In 
September 1998, he reported an increase in nightmares, 
intrusive thoughts, and hearing voices.  In September 1998, 
the veteran reported an increase in nightmares, but a week 
later reported that his sleep difficulties were subsiding.  
In November 1998, he was noted to have an interpersonally 
stressful situation the previous day, and his response was 
passive-aggressive in nature.  In January 1999, he reported 
that he returned to work.  His mood was euthymic.  In 
February 1999, he reported increased nightmares and dreams 
about a friend killed in Vietnam.  In June 1999, the veteran 
reported memory problems.  

A lay statement received in July 1999 asserts that the 
veteran "cannot remember."  Another lay statement indicates 
that the veteran had difficulty with his attention span and 
memory. 

At a personal hearing in July 1999, the veteran testified as 
follows:  he experiences nightmares, depression, and 
difficulty sleeping; he was a nursing assistant for 21 years, 
and was working at night, but quit when he had to work days 
because he could not cope with being around a lot of people; 
afterward he worked in trucking until January 1998, and had 
to stop due to chest pains and memory loss; that he stayed in 
his house in his off time, and did not visit very often with 
friends or relatives, but stayed to himself; he has 
difficulty changing; he kept in touch with his two children, 
and the relationship with his daughter was real good; his 
"memory is completely messed up."  His wife testified that 
the veteran had mood swings, did not sleep at night but 
roamed the house, is depressed a lot, and forgets where he is 
going.

VA outpatient treatment notes reflect that, in December 1999, 
the veteran reported that back in the summer (May or June 
1999) he had taken a gun to his head out in a field, but a 
farmer stopped him.  He also reported that he currently felt 
depressed intermittently.  The GAF score assigned was 50.  In 
February 2000, he reported that he experienced flashbacks, 
but denied any plans for suicide, and he spent 90 percent of 
his time alone.  In March 2000, he again reported no suicidal 
ideation, and that he was sleeping better, but continued to 
hear voices and had increased anxiety.  Later in March, he 
did report thinking about suicide again but denied a specific 
plan, that his mind raced, he felt frightened, he heard 
people calling his name and saw someone out of the corner of 
his eye but they are gone when he turned.  

A March 2000 VA outpatient treatment entry notes that the 
veteran reported a worsening of PTSD symptoms in the previous 
several months, and that he had attempted to work as a road 
trucker but heart problems forced him to retire.  He reported 
increased nightmares, visions of people that were not there, 
hearing his name, and daily suicidal ideations.  The examiner 
opined that the veteran's PTSD symptoms were chronic and 
severe and completely limited his ability in all life 
functional areas - occupational, social, and familial.  By 
May 2000, the veteran reported feeling somewhat better, with 
decreased depressive symptoms, and more manageable visual and 
auditory hallucinations, but with a continuation of suicidal 
ideation, frequent periods of extreme fear during which he 
completely isolated, which the examiner thought sounded like 
panic attacks secondary to PTSD.  The veteran reported panic 
attacks at least twice a week, sleeping about 4 hours per 
night, and mental status examination noted that the veteran 
spoke with hesitation, and looked frightened.  The diagnoses 
were PTSD and panic anxiety disorder. 

After a review of the evidence of record, the Board finds 
that at all times during the pendency of this claim the 
psychiatric symptomatology related to the PTSD more nearly 
approximated the criteria for a 70 percent rating.  38 C.F.R. 
§ 4.7.  The evidence reflects that the veteran's PTSD is 
manifested by occupational and social impairment with 
deficiencies in most areas.  There is evidence of suicidal 
ideation, as well as evidence of difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and inability to establish and maintain effective 
relationships.  While the evidence does not clearly show 
certain symptoms, such as intermittently illogical, obscure, 
or irrelevant speech, impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene, the Board notes that in December 1997 the veteran 
was assigned a GAF score of 40.  The GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  A GAF score of 31 to 40 is 
defined by the DSM-IV as some impairment in reality testing 
or communication, or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood.  In assessing this GAF score, the Board notes that the 
veteran's GAF score of 40 is at the high end of the 31 to 40 
range.  In this veteran's case, the Board finds that the 
overall "major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood" 
reflected by a 40 GAF score is consistent with the schedular 
rating criteria for a 70 percent rating of "deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood."  In reaching this determination, the 
Board recognizes the fluctuations in psychiatric 
symptomatology shown over the period in question.  However, 
38 C.F.R. § 4.126 calls for consideration of the frequency, 
severity and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission.  In the present case, resolving all 
reasonable doubt in the veteran's favor, the Board believes 
that the criteria for a 70 percent evaluation were 
essentially met during the entire period covered by the 
appeal. 

However, the Board finds that the preponderance of the 
evidence is against a rating in excess of 70 percent.  The 
evidence demonstrates that the veteran has had periodic 
suicidal ideation, but such symptomatology is contemplated 
under the criteria for a 70 percent rating.  It does not 
appear from the record that there is a persistent danger of 
hurting himself or others.  While the veteran has 
consistently complained of memory loss, and lay statements 
corroborate either loss of attention or memory loss, the 
overall evidence does not show persuasive evidence of loss of 
memory regarding closest relatives, own occupation, or own 
name. 

The Board notes that a March 2000 VA outpatient treatment 
entry included a notation that the veteran's PTSD was severe 
and completely limited his ability in all life functional 
areas.  However, the Board again stresses that ratings of 
disability from mental disorders are to be based on "all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination."  
38 C.F.R. § 4.126.  The Board notes that, three months prior, 
the veteran's overall psychiatric impairment was assessed by 
a GAF score of 50.  A GAF score of 41 to 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  In addition, in 
May 2000 the veteran was noted to be feeling somewhat better, 
with decreased depressive symptoms.  Notwithstanding the 
single March 2000 characterization of the veteran's PTSD 
symptomatology as "completely" limiting the veteran's 
ability in all life functional areas, the overall disability 
picture, especially the specific symptomatology upon which 
psychiatric ratings are based, demonstrates symptomatology 
encompassed by a 70 percent rating, and the weight of the 
evidence is against entitlement to a 100 schedular percent 
rating for any period encompassed by this appeal.  



ORDER

The matter of the veteran's claim of entitlement to service 
connection for coronary artery disease as secondary to 
service-connected disability of PTSD is dismissed.

Entitlement to assignment of an initial rating of 70 percent 
for the veteran's service-connected PTSD effective November 
26, 1996, is warranted.  To this extent, the appeal is 
granted. 



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

 

